JONES, Justice.
These proceedings are before this court on an order granting discretionary review of an opinion of the Court of Appeals of Kentucky, 554 S.W.2d 877 dated May 20, 1977. The Court of Appeals held that under the provisions of KRS 21.130, Milam is entitled to 10% damages in the entirety on *312the judgment. The Court of Appeals held also that since Milam had received that sum from Otis Elevator Co. in satisfaction of the judgment she was not entitled to recover an additional 10% against Otis.
This court has reviewed the entire record, heard oral arguments and is of the view that the well-reasoned opinion of the Court of Appeals is correct, and the same is approved and adopted by this court in its entirety. For the reason that the opinion of the Court of Appeals rendered May 20, 1977, now published at 544 S.W.2d 877, it is unnecessary to detail the facts.
The judgment of the Court of Appeals is affirmed.
All concur.